Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/08/2021. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/08/2021 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for generating feedback for a target content item based on published content items. The detailed implementation indicates: (1) One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: determining a first set of one or more attributes of at least a first portion of a target content item; (2) Identifying a first set of one or more published content items that each share at least one of the first set of attributes of the first portion of the target content item; (3) Determining a first set of effectiveness scores respectively corresponding to the first set of published content items; (4) Wherein a first effectiveness score, of the first set of effectiveness scores, represents at least one of a level of engagement and a level of sentiment associated with a first published content item, of the first set of published content items; (5) Selecting a first subset of the first set of published content items based on the first set of effectiveness scores; (6) Determining a first set of one or 

Pertinent Arts
4.	Galvin et al, US 20090234835, discloses using interaction of users to further update the search.
	Agrawal et al, US 10248667, discloses selecting candidate messages using an action process that determines which candidate messages are included into the message streams.
	


	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le


/HUNG D LE/Primary Examiner, Art Unit 2161